     Case 2:17-cr-00535-CAS Document 203 Filed 06/25/20 Page 1 of 9 Page ID #:2340



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     LUCY B. JENNINGS (Cal. Bar No. 301977)
 4   Assistant United States Attorney
     International Narcotics,
 5   Money Laundering, & Racketeering Section
          1400 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-5487
          Facsimile: (213) 894-0141
 8        E-mail:    lucy.jennnings@usdoj.gov

 9

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                              UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13

14   UNITED STATES OF AMERICA,                   No. CR 17-535-CAS - 1

15               Plaintiff,                      ORDER SETTING FORTH FACTUAL
                                                 FINDINGS PURSUANT TO THE
16                    v.                         CARES ACT

17   NANCY SOE,

18               Defendant.

19

20         The Court, having read and considered the parties’ stipulation
21   regarding request for an order setting forth factual findings
22   regarding the necessity of proceeding by video teleconference in this
23   case, hereby issues the following factual findings:
24         (1)   On March 13, 2020, the President of the United States
25   issued a proclamation declaring a National Emergency in response to
26   the COVID-19 (Coronavirus Disease) pandemic.
27         (2)   The Governor of the State of California declared a
28   Proclamation of a State of Emergency to exist in California on March
                                             1
     Case 2:17-cr-00535-CAS Document 203 Filed 06/25/20 Page 2 of 9 Page ID #:2341



 1   4, 2020.    Health Officers from Los Angeles, Riverside, Orange, San

 2   Bernardino, Santa Barbara, San Luis Obispo, and Ventura Counties

 3   subsequently issued local emergency orders and proclamations related

 4   to public gatherings.

 5         (3)   To date, several thousand people within the Central

 6   District of California have been confirmed to be infected with COVID-

 7   19 and the number of those infected continues to rise, causing an

 8   emergency pandemic.

 9         (4)   In their continuing guidance, the Centers for Disease

10   Control and Prevention and other public health authorities have

11   suggested the public avoid social gatherings in groups of more than

12   10 people and practice physical distancing (within about six feet)

13   between individuals to potentially slow the spread of COVID-19.             The

14   virus is thought to spread mainly from person-to-person contact, and

15   no vaccine currently exists.

16         (5)   These social distancing guidelines -- which are essential

17   to combatting the virus -- are generally not compatible with holding

18   in-person court hearings.

19         (6)   On March 27, 2020, Congress passed the Coronavirus Aid,

20   Relief, and Economic Security Act (“CARES Act”), which authorized the

21   Judicial Conference of the United States to provide authority to

22   Chief District Judges to permit certain criminal proceedings to be

23   conducted by video or telephonic conference.

24         (7)   Under § 15002(b) of the CARES Act, “if the Judicial

25   Conference of the United States finds that emergency conditions due

26   to the national emergency declared by the President under the

27   National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the

28   Coronavirus Disease 2019 (COVID–19) will materially affect the

                                           2
     Case 2:17-cr-00535-CAS Document 203 Filed 06/25/20 Page 3 of 9 Page ID #:2342



 1   functioning of either the Federal courts generally or a particular

 2   district court of the United States, the chief judge of a district

 3   court . . . specifically finds, upon application of the Attorney

 4   General or the designee of the Attorney General, or on motion of the

 5   judge or justice, that felony pleas under Rule 11 of the Federal

 6   Rules of Criminal Procedure and felony sentencings under Rule 32 of

 7   the Federal Rules of Criminal Procedure cannot be conducted in person

 8   without seriously jeopardizing public health and safety, and the

 9   district judge in a particular case finds for specific reasons that

10   the plea or sentencing in that case cannot be further delayed without

11   serious harm to the interests of justice, the plea or sentencing in

12   that case may be conducted by video teleconference, or by telephone

13   conference if video teleconferencing is not reasonably available.”

14         (8)   On March 29, 2020, the Judicial Conference of the United

15   States made the appropriate findings as required under the CARES Act,

16   finding specifically that “emergency conditions due to the national

17   emergency declared by the President under the National Emergencies

18   Act (50 U.S.C. § 1601, et seq.) with respect to the Coronavirus

19   Disease 2019 (COVID-19) have materially affected and will materially

20   affect the functioning of the federal courts generally.”

21         (9)   On March 29, 2020, the Chief Judge of this District also

22   made the appropriate findings as required under the CARES Act,

23   finding “that felony pleas under Rule 11 of the Federal Rules of

24   Criminal Procedure and felony sentencings under Rule 32 of the

25   Federal Rules of Criminal Procedure cannot be conducted in person

26   without seriously jeopardizing public health and safety.            As a

27   result, if judges in individual cases find, for specific reasons,

28   that felony pleas or sentencings in those cases cannot be further

                                           3
     Case 2:17-cr-00535-CAS Document 203 Filed 06/25/20 Page 4 of 9 Page ID #:2343



 1   delayed without serious harm to the interests of justice, judges may,

 2   with the consent of the defendant or the juvenile after consultation

 3   with counsel, conduct those proceedings by video conference, or by

 4   telephonic conference if video conferencing is not reasonably

 5   available.”

 6         (10) Through this order, I now find that the sentencing in this

 7   case cannot be further delayed without serious harm to the interests

 8   of justice.    My specific reasons are as follows:

 9            a.    On March 23, 2020, the Chief Judge of this District

10                  activated The Continuity of Operations (“COOP”) Plan for

11                  the Central District of California.

12            b.    Under the COOP Plan, all of the Courthouses of the

13                  Central District of California are closed to the public

14                  except for hearings on criminal duty matters.          Hearings

15                  by video and telephonic conference may be held by

16                  individual Judges in certain criminal matters, but

17                  Judges have no discretion to hold in-person hearings.

18            c.    The Court has extended the activation of the COOP Plan

19                  through and including June 22, 2020.        C.D. Cal. General

20                  Order 20-08, In Re: Coronavirus Public Emergency, Order

21                  Concerning Phased Reopening of the Court, at 2 (May 28,

22                  2020).   This extension order also sets forth a plan for

23                  reopening, which is to occur in three phases.          Phase 1

24                  is to begin no earlier than June 1 and contemplates the

25                  return of certain staff to the courthouses to prepare

26                  for limited in-court hearings.       Phase 2 is to begin no

27                  earlier than June 22, 2020 and contemplates reopening

28                  courthouses for limited in-court hearings.         The last

                                           4
     Case 2:17-cr-00535-CAS Document 203 Filed 06/25/20 Page 5 of 9 Page ID #:2344



 1                  phase (Phase 3) contemplates the resumption of jury

 2                  trials, but the date of this phase has not been

 3                  determined.    As a result, no Judge in this District will

 4                  be able to hold any criminal trials or in-person

 5                  hearings in criminal or civil cases until June 23, 2020

 6                  -- at the earliest, when the Court contemplates

 7                  implementing Phase 2 of the reopening plan.         Jury trials

 8                  are unlikely to resume until even later, when the Court

 9                  implements the third and final reopening phase.

10            d.    On April 9, 2020, the Judicial Council of the Ninth

11                  Circuit declared a judicial emergency in this District

12                  pursuant to 18 U.S.C. § 3174(d).       The Judicial Council

13                  declared this emergency because, among other reasons,

14                  the Central District of California is one of the busiest

15                  judicial districts in the country.

16            e.    As described in the report accompanying the Judicial

17                  Council’s declaration, this District currently ranks 3rd

18                  in the Ninth Circuit and 12th nationally in weighted

19                  filings, with 692 weighted filings per judgeship for the

20                  12-month period ending December 31, 2019.         Considering

21                  the 10 judicial vacancies, the adjusted weighted filings

22                  per judge is 1,076.     Overall, the total civil and

23                  criminal filings in the District reached 16,890 in 2019.

24            f.    Prior to the Judicial Council declaring the judicial

25                  emergency, the number of criminal cases filed by the

26                  U.S. Attorney’s Office had risen substantially over

27                  previous totals.     The USAO has represented that the

28                  number of AUSAs in the Central District is at an all-

                                           5
     Case 2:17-cr-00535-CAS Document 203 Filed 06/25/20 Page 6 of 9 Page ID #:2345



 1                  time high, and that the USAO will soon have

 2                  approximately 220 AUSAs to prosecute criminal cases.

 3            g.    This District is authorized 27 permanent judgeships, one

 4                  temporary judgeship, and has 10 vacancies, the oldest of

 5                  which has remained unfilled since 2014.         All are

 6                  categorized as judicial emergencies.        There are eight

 7                  nominees pending, but due to the COVID-19 pandemic the

 8                  status of confirmation hearing dates remains uncertain.

 9                  Seven active district judges are eligible to take senior

10                  status or retire immediately.

11            h.    Since 2011, this District has requested anywhere from 8

12                  to 13 additional judgeships.       The District has not

13                  received any additional permanent or temporary

14                  judgeships since 1990.

15            i.    As the Judicial Conference concluded, the exceptionally

16                  large number of cases pending in this District

17                  represents an emergency.      A vacancy on a district court

18                  is generally considered an “emergency” if the court’s

19                  “weighted filings” exceed 600 per judgeship.         The

20                  Central District of California’s weighted filings, 692

21                  per judgeship (61 percent above the Conference

22                  standard), are high enough for each Judge’s caseload to

23                  be deemed an emergency.

24            j.    In normal times, these extreme caseloads can interfere

25                  with the prompt resolution of cases and administration

26                  of justice in this District.       In an October 2019 letter

27                  to the White House and Congress, the Chief Judge of this

28                  District warned that “[a]s alarming as this is, the

                                           6
     Case 2:17-cr-00535-CAS Document 203 Filed 06/25/20 Page 7 of 9 Page ID #:2346



 1                  situation may well worsen.      Many of the active district

 2                  judges on the Court who are eligible to retire continue

 3                  to serve, despite the ever growing workload.         If all of

 4                  them chose to retire, only eleven active judges would

 5                  remain, putting at grave risk our Court’s ability to

 6                  serve the millions of people in the Central District.”

 7            k.    The ongoing COVID-19 pandemic will only exacerbate these

 8                  serious problems.     As described in an April 9 Bloomberg

 9                  article entitled “Short-Benched U.S. Trial Courts Face

10                  Post-Pandemic Crisis,” districts with high caseloads and

11                  a large number of judicial vacancies -- such as this

12                  District -- will be challenged to deal with the huge

13                  backlog of trials, hearings, sentencings, and other

14                  matters once normal operations resume.        In an email to

15                  Bloomberg commenting on this article, the Chief Judge of

16                  this District agreed that the Central District of

17                  California will have a “significant backlog of trials”

18                  when normal operations resume.       She further expressed

19                  that the Judicial Council’s recent declaration was

20                  “critical for us, given that all ten of our district

21                  judge vacancies have been declared judicial emergencies,

22                  and that we have an extremely heavy caseload.”

23            l.    Given these facts, it is essential that Judges in this

24                  District resolve as many matters as possible via video

25                  teleconference and telephonic hearing while the COOP

26                  Plan remains in effect.      By holding these hearings now,

27                  this District will be in a much better position to work

28

                                           7
     Case 2:17-cr-00535-CAS Document 203 Filed 06/25/20 Page 8 of 9 Page ID #:2347



 1                  through the backlog of criminal and civil matters once

 2                  in-person hearings resume.

 3         (11) I therefore conclude that the sentencing in this case

 4   cannot be further delayed without serious harm to the interests of

 5   justice.    If the Court were to delay this hearing until it can be

 6   held in-person, it would only add to the enormous backlog of criminal

 7   and civil matters facing this Court, and every Judge in this

 8   District, when normal operations resume.

 9         (12) In addition, in this specific case, the sentencing cannot

10   be further delayed without serious harm to the interests of justice

11   because prolonging the case unnecessarily would be unfair to the

12   victims and would delay any restitution order.          Moreover, defendant

13   pleaded guilty in this case in June 4 2018, which was over two years

14   from the current date of the proposed sentencing.

15         (13) The defendant in this case consents to proceed with her

16   sentencing by video teleconference.        Defendant also understands that,

17   under Federal Rules of Criminal Procedure 32 and 43, as well as the

18   Constitution, she may have the right to be physically present at this

19   hearing.    Defendant understands that right and voluntarily agrees to

20   waive it and to proceed remotely by video teleconference.            Counsel

21   joins in this consent, agreement, and waiver.

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                           8
Case 2:17-cr-00535-CAS Document 203 Filed 06/25/20 Page 9 of 9 Page ID #:2348
